ORDER
In June 2000 Arvind Patel, an inmate at the Centraba Correctional Center, filed a pro se civil rights complaint under 42 U.S.C. § 1983 against the lawyer who represented his ex-wife in their divorce. The district court dismissed Patel’s complaint pursuant to 28 U.S.C. § 1915A for failing to state a claim under § 1983 and because the court lacked jurisdiction to hear his state-law complaints regarding his divorce proceedings and his ex-wife’s lawyer.
A statutory provision incorporated by the Prison Litigation Reform Act of 1996 (“PLRA”) requires district judges to screen prisoner complaints at the earliest possible stage and to dismiss cases that are “frivolous, mabcious, or fail[ ] to state a claim upon which relief may be granted.” See 28 U.S.C. § 1915A(b)(l). Patel essentiaby abeged that his ex-wife’s lawyer submitted false documents during divorce and chbd custody proceedings, and as a result, the court awarded his ex-wife custody of their son as web as a substantial portion of their marital property. In his demand for rebef, Patel requested an order from the district court condemning Heidelberger for making false statements and violating Ilbnois law. He also sought $10 mihion in punitive damages for his financial, physical and mental suffering resulting from Heidelberger’s misstatements.
The district court correctly noted that Patel may not bring a § 1983 claim against a private citizen who is not acting under the color of state law. Hershinow v. Bonamarte, 772 F.2d 394, 397 (7th Cir. 1985). Even though attorneys are bcensed and regulated under state law, they are not state actors for purposes of § 1983 unless they act in concert with state officials to deprive persons of their constitutional rights. See Fries v. Helsper, 146 F.3d 452, 457 (7th Cir.1998); see also Du-Bose v. Kelly, 187 F.3d 999, 1003 (8th *438Cir.1999); Gipson v. Rosenberg, 797 F.2d 224, 225 (5th Cir.1986). And, despite Patel’s attempts to argue otherwise, a divorce lawyer’s efforts on behalf of his client cannot under any foreseeable set of circumstances be considered state action. See Flagg Bros., Inc. v. Brooks, 436 U.S. 149, 156-57, 98 S.Ct. 1729, 56 L.Ed.2d 185 (1978) (only a state or a private person whose action “may be fairly treated as that of the State itself’ deprives him of “an interest encompassed within the Fourteenth Amendment’s protection.”); Catz v. Chalker, 142 F.3d 279, 289 (6th Cir.1998) (former wife’s attorneys in divorce case were not state actors for purposes of § 1983).
When a plaintiffs federal law claims fail, courts routinely decline to exercise supplemental jurisdiction over remaining state law claims. See 28 U.S.C. § 1367; Groce v. Eli Lilly & Co., 193 F.3d 496, 500-01 (7th Cir.1999). Divorce and domestic relations are areas of the law solely within the province of the state courts, and federal courts repeatedly have declined to assert jurisdiction over divorces that presented no federal question. See Hisquierdo v. Hisquierdo, 439 U.S. 572, 581, 99 S.Ct. 802, 59 L.Ed.2d 1 (1979). The district court correctly noted that if Patel was dissatisfied with the outcome of his divorce, his only available remedy was to appeal the decision to the Illinois State Appellate Court.
The judgment of the district court is AFFIRMED.